Wyly, J.
Plaintiff having judgment against defendant, issued execution thereon and instituted this garnishment proceeding, by propounding certain interrogatories to the commercial firm of E. Benjamin & Co., the citation addressed to the firm being served personally on Louis Benjamin, one of the partners. The answer in behalf of the firm, was signed by E. Benjamin. A rule was made absolute taking the interrogatories jpro eonfessis against Louis Benjamin, and condemning him to pay the amount of the fieri famas, because the latter failed to sign *133also an answer to tlie interrogatories for the. firm. From this judgment Louis Benjamin appeals.
The question is, when a firm is cited as garnishees, must the answer to the interrogatories made in behalf of the firm, be sworn to and signed by each member thereof? We think not. If the firm only is cited, the firm only need answer, and any member thereof may make oath and sign the firm name. If the separate answer of each member be desired, citation must be addressed to and served on each member. See 10 An. 53; 25 An. 312.
It is therefore ordered that the judgment appealed from be annulled, and it is now decreed that the rule herein against Louis Benjamin be set aside and discharged; plaintiff paying costs iu both courts.
Rehearing refused.